Citation Nr: 0624598	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-05 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability claimed as secondary to service-connected 
tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate rating 
for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to October 1972, with six years and two months 
prior service noted on his DD-214.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Indianapolis Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2006 a Travel 
Board hearing was held before the undersigned.


FINDINGS OF FACT

1.  The veteran's psychiatric disability (a psychosis) was 
not caused by his service connected tinnitus; however, 
competent evidence establishes that it was aggravated by the 
tinnitus.

2.  The veteran's tinnitus is perceived bilaterally.

3.  The 10 percent rating currently assigned for the  
tinnitus is the maximum schedular rating for tinnitus, 
whether it is perceived in one ear or both ears; factors 
warranting extraschedular consideration are not shown.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's psychosis is 
warranted, to the degree by which it was aggravated by his 
service connected tinnitus.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the service 
connection claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the decision below represents a grant of the service 
connection claim, there is no need to belabor the impact of 
the VCAA on this matter.  Significantly, while the grant 
potentially may constitute only a partial grant of what the 
veteran seeks, he will have the opportunity to contest/appeal 
the further determination that will be made by the RO in this 
matter, and is not prejudiced by the action below.

As for the increased rating for tinnitus claim, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

I.  Service Connection

Service connection for a psychiatric disability as secondary 
to service-connected tinnitus was denied in a September 2000 
rating decision based on a finding that the claim was not 
well grounded.  The RO construed the veteran's October 2001 
claim as a request for readjudication of the September 2000 
rating decision, and in June 2002 decided the case on the 
merits, and the Board will do likewise.  See VAOPGCPREC 3-
2001 (Jan. 22, 2001).

Factual Background

A service medical record dated in February 1964 reflects that 
the veteran complained of nocturia and remarked that his 
whole family was nervous.  The impression was nocturia.  The 
veteran's remaining service medical records, including the 
multiple examinations of record, indicate no complaints or 
findings related to a psychiatric disability.

A claim for compensation received in October 1972 made no 
references to psychiatric problems.

On VA examination in February 1973 no mental disorder or 
nervous condition was found.

A private medical record from K. H. R., M.D., dated in April 
1999, notes that the veteran had a long history of tinnitus.  
He complained of bilateral tinnitus, and that the tinnitus 
caused him much anxiety and difficulty sleeping.  He felt 
that the tinnitus was aggravating his underlying psychiatric 
problem.  The private physician stated that the veteran's 
tinnitus was very aggravating to the veteran and that he was 
certain it would tend to aggravate the veteran's underlying 
psychiatric problems.

A rating decision in December 1999 granted service connection 
for tinnitus, rated 10 percent, effective May 27, 1999.

In an April 2000 letter, the veteran's psychiatrist, E. J. 
S., M.D., indicated that the veteran had been under her care 
since 1966 for schizo-affective disorder.

A VA medical record dated from May 2000 to November 2000 
shows diagnoses including delusional disorder.

A private medical record dated in June 2001 reflects that the 
veteran was having problems with his hearing and tinnitus, 
resulting in sleeping difficulties.

A January 2002 VA mental disorders examination reflects that 
the veteran indicated that he had been working in the Fort 
Knox area for over 26 years.  Mental status examination 
revealed that he was obsessed with tinnitus, and that his 
sleep was interrupted.  The diagnosis was delusional 
disorder.  The examiner indicated that the veteran's tinnitus 
did not seem to be the reason for his bizarre behavior.

In a letter dated in December 2002, the veteran's private 
physician, D. P. A., M.D., indicated that the veteran was 
doing poorly due to severe tinnitus related to loud noise 
exposure in the Armed Services.  The physician indicated that 
this tinnitus had resulted in severe depression.

In a letter dated in November 2002, the veteran's private 
psychiatrist, E. J. S., M.D., indicated that she had treated 
the veteran since 1996.  It was noted that he suffered from 
persistent tinnitus, headaches, and visual problems.  It was 
noted that the stress of chronic tinnitus had caused insomnia 
and at times precipitated hallucinations and delusions.  

At his January 2004 RO hearing, the veteran indicated that 
his tinnitus was constant.  Sometimes it became louder, 
especially at night, preventing him from sleeping unless he 
took medications.

In a letter received in February 2004, the veteran's private 
psychiatrist (E. J. S., M.D.) indicated that there was no 
question in her mind that the veteran's tinnitus was a 
significant factor in the worsening of his psychiatric 
condition.  

On VA mental disorders examination in February 2004, the 
examiner indicated that the veteran was suffering from 
paranoid schizophrenia.  The examiner stated that the 
veteran's tinnitus probably exacerbated his psychosis in a 
way that was not currently responding to medications, and 
therefore there was at least a possibility of a proximal link 
between the tinnitus and the exacerbation of a psychosis. 

At the March 2006 Board hearing the veteran indicated that he 
had been complaining of ringing in his head for years.  His 
wife recounted a long history of the complaints that the 
veteran had made through the years.

In March 2006 written argument submitted in support of the 
claim, the veteran's representative provided many arguments 
as to why the evidence supported that the veteran should be 
granted service connection based upon aggravation.

In a letter received in May 2006, the veteran's private 
physician, D. P. A., M.D., indicated that the veteran's 
tinnitus "aggravates the mental illness" that he has 
suffered from for several years.



Legal Criteria and Analysis

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Disability which is proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted for the degree of 
aggravation to a non-service connected disorder which is 
proximately due to or the result of a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995.)

There is no competent evidence that the veteran's service 
connected tinnitus caused his psychiatric disability.  No 
mental health professional has offered an opinion to that 
effect.  To the extent that the December 2002 letter from the 
veteran's private physician, D. P. A., M.D., might suggest 
so, it is noteworthy that the physician's later letter 
received in May 2006 states that the tinnitus aggravates (as 
opposed to causes) the psychiatric disability was emphasized 
in his letter received.  Further, the Board notes that Dr. 
D.P.A., unlike the other professionals who have provided 
opinions in this case, is not a mental health specialist,.  
The Board therefore finds that the preponderance of the 
evidence is against a finding that the veteran's service 
connected tinnitus caused the psychiatric disability.

However, both private and VA physicians have stated that the 
veteran's service-connected tinnitus aggravates his 
psychiatric disability.  There is little in the way of 
medical opinion to the contrary.  Consequently, service 
connection for the psychiatric disability based on it being 
aggravated by the veteran's service connected tinnitus is 
warranted.   Significantly, when aggravation of a veteran's 
non-service connected disability (here a psychosis) is 
proximately due to a service connected condition, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen, supra.  While the 
competent evidence of record supports the veteran's claim 
that his psychiatric disability was(is) aggravated by his 
tinnitus, it does not show the degree to which this has 
occurred(s).  Clearly, prior to the assignment of a rating 
for the psychiatric disability, there will have to be further 
development for a psychiatric opinion in this matter.  (And 
any determination by the RO regarding the rating assigned for 
the degree of psychiatric disability due to aggravation from 
tinnitus will be an appealable matter.) 

II.  Tinnitus

By rating decision dated in December 1999, the RO granted 
service connection for tinnitus, rated 10 percent, effective 
May 1999.

In October 2001 the veteran submitted a claim for an 
increased rating for his service-connected tinnitus.

A January 2002 VA examination report noted that the veteran 
had constant tinnitus in both ears.

By rating decision in June 2002, the RO denied the veteran's 
claim for an increased rating for tinnitus.  In May 2003 a 
Notice of Disagreement was received and was essentially 
construed as a request for a separate 10 percent rating for 
each ear.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity 
resulting from a disability .  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate codes identify the various disabilities.  
The code governing the rating of tinnitus (Code 6260) was 
revised effective June 13, 2003.  

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2002).  Under the criteria in effect from June 13, 2003 
(revised rating criteria), recurrent tinnitus warrants a 10 
percent evaluation.  Note (1) following Code 6260 states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Code 6260 (2005).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could  
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Hence, the stay encompassed the instant 
claim.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 precludes a 
schedular rating in excess of a single 10-percent for 
tinnitus.  As the revised criteria also, specifically, 
prohibit a schedular rating in excess of a single 10 percent 
rating for tinnitus, however perceived, the veteran's claim 
for a separate 10 percent rating for each ear for his 
service-connected tinnitus must be denied under both the 
former and the revised versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Although not raised by the veteran or his representative, the 
Board has considered whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record does not reflect that the veteran has required 
hospitalization for tinnitus or that the manifestations of 
this disability are greater than those contemplated by the 
schedular criteria.  In addition, there is no suggestion in 
the record that the veteran's tinnitus, alone, would result 
in marked interference with employment.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Secondary service connection for the veteran's psychiatric 
disability to the degree by which it increased(s) in severity 
due to his service connected tinnitus is granted,.

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


